Citation Nr: 0122692	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  01-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to 
May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and December 1999 rating 
decisions by the RO that denied a claim of special monthly 
pension by reason of being in need of regular aid and 
attendance or on account of being housebound.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  In order to 
ensure that the veteran in this case is afforded all the 
protections of the VCAA, as implemented by VA, a remand is 
required.

Under the laws administered by VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. 
§ 3.351(a)(1) (2000).  Need for aid and attendance is defined 
as helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 U.S.C.A. 
§ 1502(b) (West 1991); 38 C.F.R. § 3.351(b) (2000).  A 
veteran is deemed to be in need of regular aid and attendance 
if he:

(1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five 
degrees or less; or

	(2) is a patient in a nursing home because of mental or 
physical incapacity; 
or

(3) establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).

See 38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(2000).

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:

(1) the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and 
presentable;

(2) the frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of 
the particular disability cannot be done without aid;

(3) the inability of the veteran to feed himself through 
loss of coordination of his upper extremities or through 
extreme weakness;

	(4) the inability of the veteran to attend to the wants 
of nature; or

(5) the presence of incapacity, either physical or 
mental, which requires care or assistance on a regular 
basis to protect the veteran from hazards or dangers 
incident to his daily environment.

See 38 C.F.R. § 3.352(a) (2000).  

Under applicable regulations, "bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable ruling may be made.  Rather, the 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (2000).  

A veteran may also be entitled to increased pension by reason 
of being housebound. 38 U.S.C.A. § 1521(e) (West 1991); 
38 C.F.R. § 3.351(a)(1) (2000).  If a veteran is not in need 
of regular aid and attendance, but has a single permanent 
disability rated 100 percent disabling under VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17), 
he is entitled to pension benefits at the housebound rate if 
he:

(1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical 
segments or bodily systems; or

	(2) is "permanently housebound" by reason of disability 
or disabilities.

See 38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. § 3.351(d) 
(2000).  

The "permanently housebound" requirement is met when the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1502(c) 
(West 1991); 38 C.F.R. § 3.351(d) (2000).

A review of the record indicates that the veteran has been 
awarded VA pension benefits on account of the combined effect 
of right lower extremity paresis (40 percent), left 
tibia/fibula fracture status post reduction and internal 
fixation with marked limitation of ankle motion (30 percent), 
ununited fracture of the styloid process right ulna, fracture 
right radius status post open reduction and internal fixation 
(10 percent), right scapular fracture (10 percent); 
craniotomy repair with 21/2-inch skull defect (10 percent), 
left acetabulum fracture status post open reduction and 
internal fixation with multiple traumatic changes 
(10 percent), liver laceration status post laparotomy with 
residual scar (zero percent), transected aorta status post 
thoracotomy with residual scar (zero percent), multiple rib 
fractures (zero percent), fracture of the left radius/ulna 
status post open reduction and internal fixation (zero 
percent), and traumatic brain injury with cognitive defects 
(zero percent).  A combined 80 percent rating has been 
assigned. 

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, scheduling the veteran for a VA examination.  The 
record reflects that his most recent VA aid and attendance or 
housebound examination was performed in May 1999; however, 
the veteran has asserted that his disabilities have worsened 
since this examination, especially with respect to limitation 
of both lower extremities requiring the use of a wheelchair 
for any mobility.  A determination regarding entitlement to 
special monthly pension must consequently be based on a more 
recent evaluation of all the veteran's disabilities.  

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  The RO should contact the veteran and 
ask him if he is aware of any additional, 
pertinent medical records that need to be 
obtained in connection with the pending 
appeal.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA general 
medical examination (and any special 
examinations deemed necessary) to 
ascertain the severity of his 
disabilities and their combined effect on 
his abilities to undertake daily tasks as 
contemplated by 38 C.F.R. § 3.352.  
Additionally, findings should be made 
sufficient to rate each of the veteran's 
disabilities in accordance with the 
rating criteria set forth in 38 C.F.R. 
Part 4.  The claims folder, along with 
all additional evidence obtained pursuant 
to the instructions above, should be made 
available to the examiner(s) for review.  
The examiner(s) should specifically 
indicate whether the veteran can dress 
and undress himself; whether he is able 
to keep himself ordinarily clean and 
presentable; whether he is in frequent 
need of adjustment of any prosthetic or 
orthopedic appliances for which he needs 
assistance; whether he can feed himself; 
whether he can attend to the wants of 
nature; whether he is bedridden and 
defined by regulation; whether he is 
substantially confined to his dwelling or 
the immediate premises; whether he 
otherwise requires care or assistance on 
a regular basis to protect himself from 
the hazards or dangers incident to his 
daily environment; and whether he is 
substantially confined to his dwelling or 
immediate premises due to disability.  A 
complete rationale for all opinions 
should be provided.  

4.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions 
and findings necessary to rate each 
disability.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  Following completion of any 
additional development required by the 
VCAA, the RO should adjudicate the claim, 
including re-rating each of the veteran's 
disabilities, in accordance with all 
applicable laws and regulations, 
including the VCAA and implementing 
regulations.  If the benefit sought is 
denied, a SSOC should be issued which 
addresses all relevant evidence and 
applicable law.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and comply with adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


